DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The applicant has amended the claims therefore objection to claims 5, 14, and 23 provided in the previous office action have been overcome.

The applicant has amended the claims therefore the 35 U.S.C. 112(b) rejections for claims 5, 14, and 23 have been overcome.

Response to Arguments
Applicant's arguments filed on 12/21/2020 with respect to claims 18 - 21 and 24 - 26 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.

Examiner notes that Maeng clearly teaches in figure 2 items 240 - 250; and also figures 3A – 3B, 4, and/or 5; wherein the at least one user interface is further configured to adjust a position of the light intensity curve in response to a user adjustment of a value of at least one of the associated parameters.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 18 – 19, 22, and 25 - 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeng (US PgPub No. 8,570,394).
claim 18, Maeng teaches a system for setting luminance of video content, the system comprising: a histogram generator configured to generate a luminance histogram based on measured luminance values for at least one region in video content in a first imaging range (figures 1A item 155); a user interface generator configured to generate at least one user interface configured to display the generated luminance histogram a light intensity curve with parameters for converting the video content from the first imaging range to a second imaging range (figures 1A, 3A – 3B, 4, and/or 5); and a luminance controller configured to convert the video content to the second imaging range based on settings of the parameters of the light intensity curve (figure 6; also figures 3A – 3B, 4, and/or 5), wherein the at least one user interface is further configured to adjust a position of the light intensity curve in response to a user adjustment of a value of at least one of the associated parameters (figure 2 items 240 - 250; and also figures 3A – 3B, 4, and/or 5; wherein the at least one user interface is further configured to adjust a position of the light intensity curve in response to a user adjustment of a value of at least one of the associated parameters).

Regarding claim 19, as mentioned above in the discussion of claim 18, Maeng teaches all of the limitations of the parent claim.  Additionally, Maeng teaches a broadcast controller configured to encode the converted video content in the second imaging range for transmitting to one or more endpoint devices (figure 2 items 240 - 250; and also figures 3A – 3B, 4, and/or 5).

claim 22, as mentioned above in the discussion of claim 18, Maeng teaches all of the limitations of the parent claim.  Additionally, Maeng teaches wherein the captured video content is live video content (column 4 lines 1 – 11).

Regarding claim 25, as mentioned above in the discussion of claim 18, Maeng teaches all of the limitations of the parent claim.  Additionally, Maeng teaches wherein the luminance controller is further configured to dynamically adjust the second imaging range based on the parameters of the light intensity curve (figures 3A – 3B, 4, and/or 5).

Regarding claim 26, as mentioned above in the discussion of claim 18, Maeng teaches all of the limitations of the parent claim.  Additionally, Maeng teaches wherein the user interface generator is further configured to generate the first and second user interface based on endpoint device display information (figure 2 items 240 - 250; and also figures 3A – 3B, 4, and/or 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng (US PgPub No. 8,570,394) in view of Bechtel (US PgPub No. 2009/0160987).
Regarding claim 20, as mentioned above in the discussion of claim 18, Maeng teaches all of the limitations of the parent claim.
However, Maeng fails to teach wherein the first imaging range is a high dynamic range (HDR) and the second imaging range is a standard dynamic range (SDR). Bechtel, on the other hand teaches wherein the first imaging range is a high dynamic range (HDR) and the second imaging range is a standard dynamic range (SDR).
More specifically, Bechtel teaches wherein the first imaging range is a high dynamic range (HDR) and the second imaging range is a standard dynamic range (SDR) (paragraph 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bechtel with the teachings of Maeng to have a system with improved processing.

Regarding claim 21, as mentioned above in the discussion of claim 20, Maeng in view of Bechtel teaches all of the limitations of the parent claim.
.

Allowable Subject Matter
Claims 23 - 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The following is a statement of reasons for the indication of allowable subject matter for claim 23:  “wherein the parameters displayed in the at least one user interface include an SDR reference range, an SDR peak white, a tonemap Max- Destination, a tonemap HDR range, and an HLG monitor” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

	The following is a statement of reasons for the indication of allowable subject matter for claim 24:  “wherein the histogram generator is configured to generate the luminance histogram that includes 16 separate luminance ranges with a first range of the .

Claims 1 - 17 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a histogram generator configured to measure a respective luminance level for each of a plurality of pixels in at least one frame of the captured video content, and to generate a luminance histogram based on the measured luminance levels of the plurality of pixels in the at least one frame; a first user interface configured to display the at least one frame of the captured video content and the generated luminance histogram as an overlay on the displayed at least one frame; a second user interface configured to display a light intensity curve relative to a plurality of parameters that include at least one of a standard dynamic range (SDR) reference range, an SDR peak white, a tonemap Max-Destination, a tonemap high dynamic range (HDR) range, and a hybrid log-gamma (HLG) monitor; a luminance controller configured to convert the captured video content in the first imaging range to broadcast video content in a second imaging range that is different than the first image range and has a luminance based on output luminance values of the light intensity curve; and a broadcast controller configured to encode the broadcast video 

Regarding claims 2 - 7, claims 2 – 7 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 8, the prior art of record fails to teach or fairly suggest a histogram calculator configured to evaluate luminance in the captured video content, and generate a luminance histogram for the captured video content; a user interface generator configured to: generate a first user interface displaying the captured video content overlaid with the generated luminance histogram, and generate a second user interface displaying a light intensity curve configured with parameters for converting the capture video content from the first imaging range into a second imaging range, with the parameters including at least one of a standard dynamic range (SDR) reference range, an SDR peak white, a tonemap Max-Destination, a tonemap high dynamic range (HDR) range, and a hybrid log-gamma (HLG) monitor; and a luminance controller configured to convert the captured video content into the second imaging range based on the parameters of the light intensity curve, wherein the second user interface displays the 

Regarding claims 9 - 17, claims 9 - 17 are allowed as being dependent from allowed independent claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
02/18/2021